               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MARY HEPFNER,

                      Plaintiff,
                                                     Case No. 18-CV-1112-JPS
 v.

 REV-1 SOLUTIONS LLC, REVONE
 COMPANIES LLC, MED-1                                                 ORDER
 SOLUTIONS LLC, EPI FINANCE
 GROUP LLC, COMPLETE BILLING
 SERVICES LLC, CONNECTTEC LLC,
 THE WELLFUND LLC, PERFINITI
 INSURANCE II, and WILLIAM
 JOSEPH HUFF,

                      Defendants.


       On October 29, 2018, Plaintiff filed an amended complaint alleging

violations of the Fair Debt Collection Practices Act and Wisconsin state law.

(Docket #31). On February 25, 2019, the parties filed a stipulation to dismiss

all claims against Defendants with prejudice and without costs to any party.

(Docket #46). The Court will adopt the stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii). Plaintiff’s pending motions for class certification, relief from

briefing requirements, and stay of class certification will be denied as moot,

as will Defendants’ pending motion to dismiss. See (Docket #3 and #36).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motions for class certification, relief

from briefing requirements, and stay of class certification (Docket #3) be

and the same are hereby DENIED as moot;
       IT IS FURTHER ORDERED that Defendants’ motion to dismiss

(Docket #36) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that the parties’ stipulation of dismissal

(Docket #46) be and the same is hereby ADOPTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice, each party to bear its own costs and

attorney fees.

       Dated at Milwaukee, Wisconsin, this 27th day of February, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 2 of 2
